           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

SPENCER L. DAVIS                                           PLAINTIFF

v.                       No. 4:18-cv-341-DPM

AT&T UMBRELLA
BENEFIT PLAN No. 3                                      DEFENDANT

                               ORDER
     1. Davis worked for Southwestern Bell and its successor, AT&T,
for thirty-four years. His last job was as a supplies attendant. One day
in April 2014, Davis fell at work and injured his lower back. Everyone
agreed that he could no longer do his job. He received short-term
disability benefits from AT&T' s plan.     His request for long-term
benefits, however, was denied initially and on appeal.       The Court
agrees with Davis's plain language paraphrase of the plan's
requirement for long-term benefits: Davis is disabled if he can only
perform jobs that pay less than half of what he was earning before his
disability began. Record 1874; NQ 15 at 5. According to Davis's treating
doctors, the discs in his lower spine are degenerating, causing
problems. His capacities for lifting, bending, stooping, crouching, and
crawling are limited. Davis received a 7% total disability rating before
the plan made its final decision, which was increased to 13% thereafter.
He was sixty-one when the plan denied his appeal. Taking account of
Davis's limitations, were there available jobs he could do and earn more
than approximately $13 an hour- 50% of what he'd earned before? The
plan concluded that there were. Examples included an inventory clerk,
delivery driver, and shipping clerk.      Davis challenges the plan's
decision and how it was made.
     2. Davis says all roads lead back to AT&T, so review should be de
nova. The Court disagrees. The plan gives the plan administrator,
AT&T Services, Inc., plenary discretion to interpret and apply it.
Record 535; see NQ 23 at 3. AT&T Services, Inc. has delegated final
claims decisions to Sedgwick Claims Management, a third party.
Record 1885. This arrangement minimizes the conflict where the payer
and the decider are the same. Chronister v. Unum Life Insurance Co. of
America, 563 F.3d 773, 775 (8th Cir. 2009). The standard of review
remains abuse of discretion. Firestone Tire and Rubber Co. v. Bruch, 489
U.S. 101, 115 (1989). The fact that AT&T's plan is self-funded is in the
balance on whether discretion was abused, but the Court's review is
not de nova.   Davis's effort to invoke the stricter standard through
Arkansas law also fails. Through the deemer clause, ERISA preempts
state law that might otherwise regulate this self-funded plan's
delegation of claims decisions. FMC Corp. v. Holliday, 498 U.S. 52, 61




                                 -2-
(1990);   Prudential Insurance Co. of America v. National Park Medical
Center, Inc., 413 F.3d 897, 912-913 (8th Cir. 2005).
     3. Davis's back problems have gotten worse since the plan made
its final decision. And the Court understands his criticisms of various
things the plan did and did not do in deciding his claim. But, the plan's
decision was among the reasonable outcomes. The record is confined
to the evidence before Sedgwick. Conley v. Pitney Bowes, 176 F.3d 1044,
1049 (8th Cir. 1999). Davis is no longer a young man. He's now
sixty-four. Most people, though, work in their sixties. The plan's lack
of focus on his age doesn't show discretion abused. The method used
by the plan's independent medical examiners to contact Davis's doctors
is vulnerable to criticism. An email with a will-call date seems unlikely
to ensure a conversation with a busy treating doctor. Why not make an
appointment with the treater' s staff for a time when the doctor will be
available? But the independent examiners did make repeated efforts,
albeit without success, to reach Davis's doctors. See, e.g, Record 358-
59, 363, 366, 370, 372-73, 376-78, 389-90, 394-95. In the end, because
the examiners came to the same conclusions about the extent of Davis's
limitations as his treating doctors did, there was no harm from the
faulty communication method. Last, the dating and naming problems
that Davis identifies show hurry and inattention. They' re not so serious
as to make the plan's conclusion unreasoned.



                                   -3-
                               * * *
     AT&T's motion for judgment, NQ 23, is granted. Davis's motion
for judgment, NQ 15, is denied. His complaint will be dismissed with
prejudice.
     So Ordered.



                                      D .P. Marshall j r.
                                      United States District Judge




                                -4-
